Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 20th, 2022 has been entered. Claims 1-18, 20, and 21 remain pending in the application.
Claim Objections
Claim 21 is objected to because of the following informality:  
	Line 3 of Claim 21 recites “executable by a a process of a device.”  The word “a” is duplicative.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of  35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-18, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Regarding claims 1, 12, and 21, the original disclosure does not discuss requesting permission from the user to obtain real-time location information of the user.  Original claim 9 recites “obtaining a history of real-time location information of the user with permission of the user.”  However, nothing within the original disclosure mentions the explicit step of “requesting” permission from the user.  Therefore, this limitation is new matter.
	In addition, the original disclosure does not discuss predicting that the user is not available to receive the goods corresponding to the E-commerce transaction on the estimated scheduled delivery date based on prior delivery data associated with the user and the real-time location information of the user.  Paragraph [0039] of the original disclosure describes determining delivery options based on a user delivery profile that includes real-time location information of the user. However, determining delivery options does not predict that the user is not available.  Therefore, this limitation is new matter.
	The original disclosure does not discuss receiving the consent from the trusted contact to accept delivery of the goods on behalf of the user.  Paragraph [0029] of the original disclosure describes that a trusted contact can opt-in to share their location information.  Opting-in to share your location information is not giving consent to accept delivery of the goods on behalf of the user.  Therefore, this limitation is new matter.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-18, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites a method of organizing human activity because the claim recites a method that includes determining an estimated delivery date of goods, requesting and obtaining permission to obtain location information of a user, predicting that the user is not available to receive the goods, determining and providing at least one trusted contact to the user, receiving a selected trusted contact from the user, requesting and receiving consent from the trusted contact, and initiating delivery of the goods to the trusted contact.  This is a method of managing commercial interactions between people (e.g., a seller, a trusted contact, and buyer).  Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally link the concepts of determining, requesting and obtaining, predicting, determining and providing, receiving, requesting and receiving, and initiating to a particular technological environment or field of use (shipping).  Simply generally linking the abstract idea to a particular technological environment or field of use is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally link the concepts of determining, requesting and obtaining, predicting, determining and providing, receiving, requesting and receiving, and initiating to a particular technological environment or field of use. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-11 are directed to substantially the same abstract idea (managing commercial interactions) as claim 1 and are rejected for substantially the same reasons.  Claim 2 further narrows the abstract idea of claim 1 by e.g., further defining receiving weighted factors for determining the trusted contact.  Claims 3-5 further narrow the abstract idea of claim 1 by e.g., further specifying the type of delivery data used to determine a trusted contact (e.g., missed deliveries, delivery attempts, successful deliveries).  Claim 6 further narrows the abstract idea of claim 1 by e.g., further specifying that the trusted contact is a subset of a set of trusted contacts.  Claims 7 and 8 further narrow the abstract idea of claim 1 by e.g., further specifying that trusted contacts are manually added and are obtained from social media accounts associated with the user.  Claim 9 further narrows the abstract idea of claim 1 by e.g., further specifying obtaining location information of the user and determining the trusted contact based on the location information of the user.  Claim 10 further narrows the abstract idea of claim 1 by e.g., further specifying obtaining location information of trusted contact and determining the trusted contact based on the location information of the trusted contact.  Claim 11 further narrows the abstract idea of claim 1 by e.g., further defining generating a shipping label.  These limitations are all directed to a method of managing commercial interactions between people (e.g., a seller, a trusted contact, and buyer).  Thus, claims 2-11 are directed to substantially the same abstract idea as claim 1 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-11 describe neither a practical application of nor significantly more than the abstract idea.
	Claims 12 and 21 each recite a method of organizing human activity because the claims recite a method that includes obtaining delivery data of previous orders, updating a user delivery profile of a user based on the delivery data, determining an estimated delivery date and time, requesting and obtaining permission to obtain location information of the user, predicting that the user is not available to receive the goods, determining and providing at least one trusted contact to the user, receiving a selected trusted contact from the user, requesting and receiving consent from the trusted contact, and initiating delivery of the goods to the trusted contact.  This is a method of managing commercial interactions between people (e.g., a seller, a trusted contact, and buyer).  The mere nominal recitation of a processor or storage medium does not take the claims out of the method of organizing human activity grouping.  Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “apply” the concepts of obtaining, updating, determining, requesting and obtaining, predicting, determining and providing, receiving, requesting and receiving, and initiating in a computer environment.  The claimed processor and storage medium are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describes how to generally “apply” the concepts of obtaining, updating, determining, requesting and obtaining, predicting, determining and providing, receiving, requesting and receiving, and initiating in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 13-18 and 20 are directed to substantially the same abstract idea (managing commercial interactions) as claim 12 and are rejected for substantially the same reasons.  Claim 13 further narrows the abstract idea of claim 12 by e.g., further defining receiving weighted factors for determining the trusted contact.  Claim 14 further narrows the abstract idea of claim 12 by e.g., further specifying the type of delivery data used to determine a trusted contact; and, claim 15 further narrows the abstract idea of claim 12 by e.g., further specifying that trusted contacts are added to the user delivery profile of the user.  Claims 16 and 17 further narrow the abstract idea of claim 12 by e.g., further specifying that trusted contacts are manually added and are obtained from social media accounts associated with the user.  Claim 18 further narrows the abstract idea of claim 12 by e.g., further specifying obtaining location information of the user and determining the trusted contact based on the location information of the user.  Claim 20 further narrows the abstract idea of claim 12 by e.g., further defining generating a shipping label.  These limitations are all directed to a method of managing commercial interactions between people (e.g., a seller, a trusted contact, and buyer).  These limitations are all directed to a method of managing commercial interactions between people (e.g., a seller, a trusted contact, and buyer).  Thus, claims 13-18 and 20 are directed to substantially the same abstract idea as claim 12 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 13-18 and 20 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (U.S. Patent Application Publication No. 2019/0205832) in view of Bounasser (U.S. Patent Application Publication No. 2018/0349844), Jha (U.S. Patent Application Publication No. 2019/0333130), Fadell (U.S. Patent Application Publication No. 2015/0120015), and Kula (U.S. Patent Application Publication No. 2018/0060439).
	Regarding Claim 1, Henderson teaches a computer-implemented method for improving artificial intelligence (AI) selection of a trusted contact for an E-commerce transaction, the computer-implemented method comprising:  determining during a checkout process at least one trusted contact based on a set of weighted factors, wherein the set of weighted factors includes a first weighted factor indicating a probability that the least one trusted contact is able to receive the goods on the estimated scheduled delivery date of the goods corresponding to the E-commerce transaction, a second weighted factor indicating a delivery location associated with the at least one trusted contact, and a third weighted factor indicating a relationship of the least one trusted contact to the user (see [0050] - [0052] “FIG. 7 depicts that the user may tap the touch screen of the computer 12 for the icon of each of the designated consignees 108. More particularly, if the user selects the first designated consignee 140, a profile indicator popup box 146 may display a profile of the first designated consignee 140 in addition to their address and a rating provided by other purchasers. The profile box 146 of the first designated consignee 140 may include a name 148, their address 150, a profile picture 152, a rating 154 as submitted by other users, and general availability hours 156 upon which the consignee 106 may pick up their package 114 from the location of the first designated consignee 140,” [0062] “enables a purchaser of an online item to selectively designate a designated consignee to receive a package 114 in the event that the original consignee 106 knows they will not be home,” [0064] “providing a selection menu during the virtual checkout process in the virtual checkout module 118 to the at least one customer 106, wherein the selection menu identified one or more designated consignees that have previously agreed, by way of a shipping agreement entered into by the consignor 102 associated with the virtual storefront and the designated consignee 108, to receive the purchased items on behalf of the at least one customer.”  If a factor is considered in determining a trusted contact then it is given weight.  As such, the factor teaches a “weighted factor.”  The presence of an icon on the touch screen for the trusted contact teaches the “first weighted factor indicating a probability that the least one trusted contact is able to receive the goods” (see [0059] “designating themselves as available online on an on demand, or as needed basis, similar to ride sharing Apps, enables the designated consignee 108 to have an icon populated in the user interface during the online checkout module 118 during the consignee's online shopping experience,” the “address 150” and “general availability hours 156 upon which the consignee 106 may pick up their package 114 from the location of the first designated consignee 140” teach the claimed “second weighted factor” and “third weighted factor,” respectively);
	providing the at least one trusted contact as a delivery option to a user during a checkout process of an E-commerce transaction (see [0050] FIG. 6A depicts the checkout module 118 when the customer or consignee has selected the ship safe neighbor option 134. The checkout module enables the customer to view their ship safe neighbors at 136 and displays a map 138);
	receiving a selection selecting a trusted contact from the at least one trusted contact of the user (see [0052] “FIG. 7 depicts that the user may tap the touch screen of the computer 12 for the icon of each of the designated consignees 108. More particularly, if the user selects the first designated consignee 140, a profile indicator popup box 146 may display a profile of the first designated consignee 140 in addition to their address and a rating provided by other purchasers”); 
	requesting consent from the trusted contact to accept delivery of the goods on behalf of the user; receiving the consent from the trusted contact to accept delivery of the goods on behalf of
the user (see [0056] “the designated consignee 108 is required to accept the terms and conditions to establish a contractual agreement between the designated consignee and the third party application or website 164 or the consignor 102 or the carrier 104,” [0056] “providing a selection menu during the virtual checkout process in the virtual checkout module 118 to the at least one customer 106, wherein the selection menu identified one or more designated consignees that have previously agreed, by way of a shipping agreement entered into by the consignor 102 associated with the virtual storefront and the designated consignee 108, to receive the purchased items on behalf of the at least one customer … The Agreement entered into between the designated consignees and the consignor 102 may be effectuated by the third party application running the website 164 or the third party application. The third party application or website 164 will effectuate, through its terms and conditions, the mutual agreement between the consignor 102 and the designated consignee 108,” [0096] “The system sets up a virtual handshake between the customer and the designated consignee to ensure that both parties are in agreement that the customer's package will be delivered to the designated consignee by the delivery service”); and
	initiating delivery of the goods to the trusted contact on behalf of the user (see [0044] “when the consignee 106 is unable to receive the package 114, as shown generally by the X 116, the package 114 is routed and delivered to the designated consignee 108 responsive to instructions provided by the consignee 106”).
	Henderson does not explicitly teach, however Bounasser teaches determining an estimated scheduled delivery date of goods purchased by a user corresponding to an E-commerce transaction (see [0050] “delivery system 230 may receive the first data when an order is placed for an item and/or a service (e.g., via an electronic commerce system,” [0055] “delivery system 230 may receive second data, such as calendar data for an individual, from server device 220, so as to permit delivery system 230 to identify an available date and/or time for delivery of the item,” [0061] “delivery system 230 may process the first data and/or the second data to identify a date and/or time for delivery of an item”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining an estimated scheduled delivery date of goods purchased by a user corresponding to an E-commerce transaction as taught in Bounasser with the delivery method of Henderson with the motivation to enable determination of whether the buyer will be available to receive the delivery (Bounasser [0022]).
	Henderson does not explicitly teach, however Jha teaches requesting permission from the user to obtain real-time location information of the user; obtaining real-time location information of the user in response to receiving the permission (see [0019] “the customer/application user gives 
permissions to share global positioning system (GPS) information, and thus, allows for collecting and tracking location data”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of requesting permission from the user to obtain real-time location information of the user and obtaining real-time location information of the user in response to receiving the permission as taught in Jha with the delivery method of Henderson with the motivation to enable the system to “identify and recommend alternate ‘better’ delivery locations to an original user-entered location, thereby resulting in an improved user experience with faster order delivery” (Jha [0018]).
	Although Henderson teaches predictive models based on prior delivery data associated with the user and the real-time location information of the user (see [0094] “predictive algorithms that utilizes past performance or past inability to perform to model and map a more likely scenario of availability for the designated consignee”), Henderson does not explicitly teach, however Fadell teaches predicting that the user is not available to receive the goods corresponding to the E-commerce transaction on the estimated scheduled delivery date (see [0113] “a business 228 may be a shipping company that may create an application that makes inferences regarding when people are at home. The application uses the inferences to schedule deliveries for times when people will most likely be at home. The application can also build delivery routes around these scheduled times. This reduces the number of instances where the shipping company has to make multiple attempts to deliver packages, and it reduces the number of times consumers have to pick up their packages from the shipping company,” [0149] “the smart-home environment can be further enhanced by predicting through inferences when the user intends to leave the home and raising away preparedness measures. To accomplish this, 
artificial intelligence algorithms are capable of making rules-based or learning-based inferences about when the user intends to leave the home based on sensed patterns of user control of smart-home devices, optionally in conjunction with sensed home conditions or other sensed user behaviors. By way of example, for one embodiment, one or more of the light switches is configured to process information acquired by home occupancy sensing devices in conjunction with information from light switch control behaviors of the user to predict when the user intends to leave the home”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the AI model to predict whether there is a greater than fifty percent chance that the user is not available to receive the goods corresponding to the E-commerce transaction on the estimated scheduled delivery date as taught in Fadell with the delivery method of Henderson with the motivation to enable the system “to schedule deliveries for times when people will most likely be at home” (Fadell [0113] ).
	Henderson does not explicitly teach, however Kula teaches wherein a first weight applied to the first weighted factor, a second weight applied to the -second weighted factor, and a third weight applied to the third weighted factor are automatically determined by the AI model (see [0036] “Social-networking system 160 may take the affinity coefficients between the user and various related second nodes and apply one or more weighting factors to the affinity coefficients, based on the type of interaction the user has made with the concepts corresponding to the second nodes. As an example and not by way of limitation, viewing a particular content object may be given a first weighting factor, liking a particular content object may be given a second weighting factor, and posting a particular content object may be given a third weighting factor. The exact weighting factors to be assigned to particular types of interactions may be determined by the machine-learning model, or by an administrator of social-networking system 160. In particular embodiments, the conversion score may represent a sum of the product of each affinity coefficient and its respective weighting factor. Thus, a conversion score CS may be expressed,” [0037] “the weighting factors may be determined by a machine learning model comprising a plurality of inputs, wherein the plurality of inputs comprise: a time of day that the event occurs, whether the first user has previously adopted a suggestion to post a user status update, an affinity score between the first node and a second node corresponding to the event, a frequency with which the first user posts user status updates, or any other suitable factor”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the weighted factors determined by the user in Henderson with the weighted factors determined by an AI model in Kula.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of at least three weighted factors determined by an AI model.
	Regarding Claim 9, the combination of Henderson, Bounasser, Jha, Fadell, and Kula teaches the limitations of claim 1 as discussed above.  Henderson further teaches obtaining a history of real-time location information of the user with permission of the user, and wherein the set of factors for determining the at least one trusted contact further comprises the history of real-time location information of the user (see [0050] “GPS technology may be utilized and associated with computer 12 to identify the customer's location at 140 … there may be a plurality of designated consignees 108. A first designated consignee 140, a second designated consignee 142, and a third consignee 144 are within a general vicinity of the consignee's location 140 on map 138,” [0011] “the designated consignee is a residential address in proximity to a home address of the consignee”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Bounasser, Jha, Fadell, Kula, and Eisen (U.S. Patent Application Publication No. 2017/0109805).
	The combination of Henderson, Bounasser, Jha, Fadell, and Kula teaches the limitations of claim 1 as discussed above.  Henderson does not explicitly teach, however Eisen teaches further comprising receiving a weight to apply to each weighted factor in the set of weighted factors from the user (see [0055] “an algorithm that gives weight to a plurality of factors (also referred to herein as a “combination factor”)—with some factors (such as, for example, proximity to the requesting user) receiving more 
weight and other factors (such as, for example, frequency of use by the user) receiving less weight … The weight of each factor can be predetermined or can be provided by the requesting user”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving a weight to apply to each weighted factor in the set of weighted factors from the user as taught in Eisen with the delivery method of Henderson with the motivation to enable weighted ranking of the service providers (Eisen [0055]).
Claims 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Bounasser, Jha, Fadell, Kula, Bolton (U.S. Patent No. 10,198,707), and Goodall (U.S. Patent Application Publication No. 2015/0324733).
	Regarding Claim 3, the combination of Henderson, Bounasser, Jha, Fadell, and Kula teaches the limitations of claim 1 as discussed above.  Henderson does not explicitly teach, however Bolton teaches wherein the delivery data comprises missed deliveries and corresponding delivery addresses, delivery days of the week (see [0026] “delivery history considered in determining whether to provide an incentive may include … the typical days of the delivery … scheduled pickups … missed delivery events at the particular address”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the delivery data of Bolton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method that includes delivery data comprising missed deliveries, corresponding delivery addresses, and delivery days of the week.
	Henderson does not explicitly teach, however Goodall teaches wherein the delivery data comprises delivery time of the day (see [0043] “Labels on transport containers may provide various types of information, including, but not limited to, information regarding ownership of the container, contents of the container, origination address, intermediate destination (waypoint) address, delivery time”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the delivery data of Goodall since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method that includes delivery data comprising delivery time.
	Regarding Claim 4, the combination of Henderson, Bounasser, Jha, Fadell, and Kula teaches the limitations of claim 1 as discussed above.  Henderson does not explicitly teach, however Bolton teaches wherein the delivery data comprises delivery attempts and corresponding delivery addresses, delivery days of the week (see [0026] “delivery history considered in determining whether to provide an incentive may include … the typical days of the delivery … scheduled pickups … missed delivery events at the particular address.”  A missed delivery is an unsuccessful delivery attempt).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the delivery data of Bolton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method that includes delivery data comprising delivery attempts, corresponding delivery addresses, and delivery days of the week.
	Henderson does not explicitly teach, however Goodall teaches wherein the delivery data comprises delivery time of the day (see [0043] “Labels on transport containers may provide various types of information, including, but not limited to, information regarding ownership of the container, contents of the container, origination address, intermediate destination (waypoint) address, delivery time”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the delivery data of Goodall since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method that includes delivery data comprising delivery time.
	Regarding Claim 5, the combination of Henderson, Bounasser, Jha, Fadell, and Kula teaches the limitations of claim 1 as discussed above.  Henderson does not explicitly teach, however Bolton teaches wherein the delivery data comprises successful deliveries and corresponding delivery addresses, delivery days of the week (see [0026] “delivery history considered in determining whether to provide an incentive may include … the number of deliveries received by (or picked up from) the particular address or nearby addresses, the typical days of the delivery”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the delivery data of Bolton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method that includes delivery data comprising successful deliveries, corresponding delivery addresses, and delivery days of the week.
	Henderson does not explicitly teach, however Goodall teaches wherein the delivery data comprises delivery time of the day (see [0043] “Labels on transport containers may provide various types of information, including, but not limited to, information regarding ownership of the container, contents of the container, origination address, intermediate destination (waypoint) address, delivery time”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the delivery data of Goodall since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method that includes delivery data comprising delivery time.
	Regarding Claim 6, the combination of Henderson, Bounasser, Jha, Fadell, Kula, Bolton, and Goodall teaches the limitations of claim 5 as discussed above.  Henderson further teaches wherein the at least one trusted contact is a subset of a set of trusted contacts associated with the user (see [0021] “FIG. 6B is a diagrammatic view of the handheld computer or smartphone depicting a list that is populated in response to the selection of the "ship safe neighbor" detailing the available designated consignees.”  The “available designated consignees” are a subset of all designated consignees).
	Regarding Claim 10, the combination of Henderson, Bounasser, Jha, Fadell, Kula, Bolton, and Goodall teach the limitations of claim 6 as discussed above.  Henderson further teaches obtaining a history of real-time location information of the at least one trusted contact with permission of the trusted contact (see [0052] “The profile box 146 of the first designated consignee 140 may include a name 148, their address 150,” [0054] “A user of the remote computer 72 (i.e., a person intending to register as a designated consignee 108) will log on to a third party application or website 164 to create a profile 166 indicating their address 168”),
	wherein the set of factors for determining the at least one trusted contact further comprises the history of real-time location information of the trusted contact (see [0011] “the designated consignee is a residential address in proximity to a home address of the consignee,” [0050] “The checkout module enables the customer to view their ship safe neighbors at 136 and displays a map 138. Within the map 138, GPS technology may be utilized and associated with computer 12 to identify the customer's location at 140 … there may be a plurality of designated consignees 108. A first designated consignee 140, a second designated consignee 142, and a third consignee 144 are within a general vicinity of the consignee's location 140 on map 138,” [0076] “customers are channeled to the plurality of designated consignees that are in closest proximity to the customer”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Bounasser, Jha, Fadell, Kula, Bolton, Goodall, and Enright (U.S. Patent No. 9,350,599).
	The combination of Henderson, Bounasser, Jha, Fadell, Kula, Bolton, and Goodall teaches the limitations of claim 6 as discussed above.  Henderson does not explicitly teach, however Enright teaches wherein trusted contacts are manually added to the set of trusted contacts by the user (see [0028] “UI 300 includes an entry field 302 to allow a user to enter one or more email addresses or contact names to be identified as “trusted contacts”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of wherein trusted contacts are manually added to the set of trusted contacts by the user as taught in Enright with the delivery method of Henderson with the motivation to enable the user to control delivery deliver to another entity if the user is not available/responsive (Enright [0020]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Bounasser, Jha, Fadell, Kula, Bolton, Goodall, and Chakraborty (U.S. Patent Application Publication No. 2018/0089411).
	The combination of Henderson, Bounasser, Jha, Fadell, Kula, Bolton, and Goodall teaches the limitations of claim 6 as discussed above.  Henderson does not explicitly teach, however Chakraborty teaches wherein trusted contacts in the set of trusted contacts are automatically obtained from social media accounts associated with the user (see [0005] “During the enrollment phase, a set of n trusted contacts are identified for the user. The user is typically acquainted with trusted contacts so that the set may be obtained from the user's social media profile”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the process of obtaining trusted contacts from the user’s social media profile as taught in Chakraborty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method where trusted contacts are obtained from the user's social 
media profile.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Bounasser, Jha, Fadell, Kula, Bolton, Goodall, and Curran (U.S. Patent No. 3,353,845).
	The combination of Henderson, Bounasser, Jha, Fadell, Kula, Bolton, and Goodall teaches the limitations of claim 6 as discussed above.  Henderson does not explicitly teach, however Curran teaches generating a shipping label for a package containing the goods corresponding to the E- commerce transaction, wherein the shipping label is addressed to a name and an address of the trusted contact (see [0003] “label contains the name and address of an intermediate addressee”),
	the shipping label further comprising an indication that the package is intended for the user (see [0002] “The label includes a rear sheet containing at least the name and address of an ultimate addressee and a detachable front sheet overlying the portion of the rear sheet containing the name and address of the ultimate addressee”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of generating a shipping label including the name and address of the intermediate addressee (trusted contact) and the name of the ultimate addressee (user) as taught in Curran with the delivery method of Henderson with the motivation to enable the package to be routed to the ultimate addressee via the intermediate addressee (Curran [0003] – [0004]).
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Anand (U.S. Patent Application Publication No. 2019/0061939), Bounasser, Jha, Fadell, and Kula.
	Regarding Claim 12, Henderson teaches a system configured to improve artificial intelligence (AI) selection of a trusted contact for an E-commerce transaction, the system comprising a processor configured to execute instructions to (see [0051] “FIG. 6B depicts the checkout module 118 when the customer or consignee has selected the ship safe neighbor option 134. The checkout module enables the customer to view their ship safe neighbors at 136 in a list format … there may be a plurality of designated consignees 108. A first designated consignee 140, a second designated consignee 142, and a third consignee 144 are within a general vicinity of the consignee's location 140,” [0011] “non-transitory computer readable storage medium having instructions encoded thereon that, when executed by one or more processors, implement a set of operations as substantially described herein to effectuate a carrier to deliver a package that is owned by a consignee to be delivered to a designated consignee”):
	determine during a checkout process at least one trusted contact based on a set of weighted factors, wherein the set of weighted factors includes a first weighted factor indicating a probability that the least one trusted contact is able to receive the goods on the estimated delivery date and time of the goods corresponding to the E-commerce transaction, a second weighted factor indicating a delivery location associated with the at least one trusted contact, and a third weighted factor indicating a relationship of the least one trusted contact to the user (see [0050] - [0052] “FIG. 7 depicts that the user may tap the touch screen of the computer 12 for the icon of each of the designated consignees 108. More particularly, if the user selects the first designated consignee 140, a profile indicator popup box 146 may display a profile of the first designated consignee 140 in addition to their address and a rating provided by other purchasers. The profile box 146 of the first designated consignee 140 may include a name 148, their address 150, a profile picture 152, a rating 154 as submitted by other users, and general availability hours 156 upon which the consignee 106 may pick up their package 114 from the location of the first designated consignee 140,” [0064] “providing a selection menu during the virtual checkout process in the virtual checkout module 118 to the at least one customer 106, wherein the selection menu identified one or more designated consignees that have previously agreed, by way of a shipping agreement entered into by the consignor 102 associated with the virtual storefront and the designated consignee 108, to receive the purchased items on behalf of the at least one customer”);
	provide delivery recommendation options to the user during the checkout process based on the user delivery profile, wherein the delivery recommendation options include the at least one trusted contact of the user (see [0050] “FIG. 6A depicts the checkout module 118 when the customer or consignee has selected the ship safe neighbor option 134. The checkout module enables the customer to view their ship safe neighbors at 136 and displays a map 138. Within the map 138, GPS technology may be utilized and associated with computer 12 to identify the customer's location at 140.”  The customer’s location teaches the “user delivery profile”).
	receive a selection selecting a trusted contact from the at least one trusted contact of the user (see [0052] “FIG. 7 depicts that the user may tap the touch screen of the computer 12 for the icon of each of the designated consignees 108. More particularly, if the user selects the first designated consignee 140, a profile indicator popup box 146 may display a profile of the first designated consignee 140 in addition to their address and a rating provided by other purchasers”); 
	request consent from the trusted contact to accept delivery of the goods on behalf of the user; receive the consent from the trusted contact to accept delivery of the goods on behalf of
the user (see [0056] “the designated consignee 108 is required to accept the terms and conditions to establish a contractual agreement between the designated consignee and the third party application or website 164 or the consignor 102 or the carrier 104,” [0056] “providing a selection menu during the virtual checkout process in the virtual checkout module 118 to the at least one customer 106, wherein the selection menu identified one or more designated consignees that have previously agreed, by way of a shipping agreement entered into by the consignor 102 associated with the virtual storefront and the designated consignee 108, to receive the purchased items on behalf of the at least one customer … The Agreement entered into between the designated consignees and the consignor 102 may be effectuated by the third party application running the website 164 or the third party application. The third party application or website 164 will effectuate, through its terms and conditions, the mutual agreement between the consignor 102 and the designated consignee 108,” [0096] “The system sets up a virtual handshake between the customer and the designated consignee to ensure that both parties are in agreement that the customer's package will be delivered to the designated consignee by the delivery service”); and
	initiate delivery of the goods to the trusted contact on behalf of the user (see [0044] “when the consignee 106 is unable to receive the package 114, as shown generally by the X 116, the package 114 is routed and delivered to the designated consignee 108 responsive to instructions provided by the consignee 106”).
	Henderson does not explicitly teach, however Anand teaches obtain delivery data of previous orders purchased by a user from an E-commerce retailer (see [0009] “the previously provided image of the requester or an authorized recipient was previously captured by a robotic vehicle performing package delivery,” [0033] “an image of the requester or the recipient may have been captured by a robotic vehicle during a previous package delivery”); and
	update a user delivery profile of the user based on the delivery data of previous orders purchased by the user from the E-commerce retailer (see [0074] “the images of the requester and/or authorized recipients may be previously obtained by a robotic vehicle during a previous package delivery. For example, after a robotic vehicle performing the method 200 delivers the package to an authorized recipient, the robotic vehicle may store or otherwise retain one or more images of the authorized recipient for reference during subsequent package deliveries. In some embodiments, the images of the requester and/or authorized recipients maybe uploaded to the robotic vehicle's memory by a server as part of delivery mission planning information”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of obtaining and storing delivery data of previous orders by the user as taught in Anand with the delivery method of Henderson with the motivation to enable delivery of the package to an authorized recipient (Anand [0003]).
	Henderson does not explicitly teach, however Bounasser teaches determine an estimated delivery date and time of an order for goods during a checkout process of an E-commerce transaction (see [0050] “delivery system 230 may receive the first data when an order is placed for an item and/or a service (e.g., via an electronic commerce system,” [0055] “delivery system 230 may receive second data, such as calendar data for an individual, from server device 220, so as to permit delivery system 230 to identify an available date and/or time for delivery of the item,” [0061] “delivery system 230 may process the first data and/or the second data to identify a date and/or time for delivery of an item”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining an estimated delivery date and time of an order for goods as taught in Bounasser with the delivery method of Henderson with the motivation to enable determination of whether the buyer will be available to receive the delivery (Bounasser [0022]).
	Henderson does not explicitly teach, however Jha teaches request permission from the user to obtain real-time location information of the user; obtain real-time location information of the user in response to receiving the permission (see [0019] “the customer/application user gives 
permissions to share global positioning system (GPS) information, and thus, allows for collecting and tracking location data”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of requesting permission from the user to obtain real-time location information of the user and obtaining real-time location information of the user in response to receiving the permission as taught in Jha with the delivery method of Henderson with the motivation to enable the system to “identify and recommend alternate ‘better’ delivery locations to an original user-entered location, thereby resulting in an improved user experience with faster order delivery” (Jha [0018]).
	Although Henderson teaches predictive models based on prior delivery data associated with the user and the real-time location information of the user (see [0094] “predictive algorithms that utilizes past performance or past inability to perform to model and map a more likely scenario of availability for the designated consignee”), Henderson does not explicitly teach, however Fadell teaches predict that the user is not available to receive the goods corresponding to the E-commerce transaction on the estimated delivery date (see [0113] “a business 228 may be a shipping company that may create an application that makes inferences regarding when people are at home. The application uses the inferences to schedule deliveries for times when people will most likely be at home. The application can also build delivery routes around these scheduled times. This reduces the number of instances where the shipping company has to make multiple attempts to deliver packages, and it reduces the number of times consumers have to pick up their packages from the shipping company,” [0149] “the smart-home environment can be further enhanced by predicting through inferences when the user intends to leave the home and raising away preparedness measures. To accomplish this, 
artificial intelligence algorithms are capable of making rules-based or learning-based inferences about when the user intends to leave the home based on sensed patterns of user control of smart-home devices, optionally in conjunction with sensed home conditions or other sensed user behaviors. By way of example, for one embodiment, one or more of the light switches is configured to process information acquired by home occupancy sensing devices in conjunction with information from light switch control behaviors of the user to predict when the user intends to leave the home”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the AI model to predict whether there is a greater than fifty percent chance that the user is not available to receive the goods corresponding to the E-commerce transaction on the estimated scheduled delivery date as taught in Fadell with the delivery method of Henderson with the motivation to enable the system “to schedule deliveries for times when people will most likely be at home” (Fadell [0113] ).
	Henderson does not explicitly teach, however Kula teaches wherein a first weight applied to the first weighted factor, a second weight applied to the -second weighted factor, and a third weight applied to the third weighted factor are automatically determined by the AI model (see [0036] “Social-networking system 160 may take the affinity coefficients between the user and various related second nodes and apply one or more weighting factors to the affinity coefficients, based on the type of interaction the user has made with the concepts corresponding to the second nodes. As an example and not by way of limitation, viewing a particular content object may be given a first weighting factor, liking a particular content object may be given a second weighting factor, and posting a particular content object may be given a third weighting factor. The exact weighting factors to be assigned to particular types of interactions may be determined by the machine-learning model, or by an administrator of social-networking system 160. In particular embodiments, the conversion score may represent a sum of the product of each affinity coefficient and its respective weighting factor. Thus, a conversion score CS may be expressed,” [0037] “the weighting factors may be determined by a machine learning model comprising a plurality of inputs, wherein the plurality of inputs comprise: a time of day that the event occurs, whether the first user has previously adopted a suggestion to post a user status update, an affinity score between the first node and a second node corresponding to the event, a frequency with which the first user posts user status updates, or any other suitable factor”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the weighted factors determined by the user in Henderson with the weighted factors determined by an AI model in Kula.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of at least three weighted factors determined by an AI model.
	Henderson does not explicitly teach, however Bounasser teaches provide delivery recommendation options to the user during the checkout process based on the estimated delivery date and time of the order (see [0072] “delivery system 230 may generate a recommendation related to the delivery. For example, delivery system 230 may generate a recommendation related to a date, time, and/or location of a delivery (e.g., based on calendar data, weather data, traffic data, data associated with prior deliveries, etc.). Additionally, or alternatively, and as another example, delivery system 230 
may generate a recommendation to modify a scheduled delivery (e.g., to a different time, location, date, etc.) based on the first data and/or second data. For example, delivery system 230 may identify a calendar conflict with a scheduled delivery, a change in weather at a scheduled location of a delivery, heavy traffic associated with a route to a scheduled location of a delivery, and/or the like, and may generate a recommendation to modify a delivery to avoid the calendar conflict, inclement weather, and/or the like”) (please see claim 1 for combination rationale).
	Regarding Claim 18, the combination of Henderson, Anand, Bounasser, Jha, Fadell, and Kula teaches the limitations of claim 12 as discussed above.  Henderson further teaches update the user delivery profile of the user based on the delivery data and the real-time location information of the user (see [0050] “GPS technology may be utilized and associated with computer 12 to identify the customer's location at 140 … there may be a plurality of designated consignees 108. A first designated consignee 140, a second designated consignee 142, and a third consignee 144 are within a general vicinity of the consignee's location 140 on map 138,” [0011] “the designated consignee is a residential address in proximity to a home address of the consignee”).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Anand, Bounasser, Jha, Fadell, Kula, and Eisen.
	The combination of Henderson, Anand, Bounasser, Jha, Fadell, and Kula teaches the limitations of claim 12 as discussed above.  Henderson does not explicitly teach, however Eisen teaches instructions to receive a weight to apply to each weighted factor in the set of weighted factors from the user (see [0055] “an algorithm that gives weight to a plurality of factors (also referred to herein as a “combination factor”)—with some factors (such as, for example, proximity to the requesting user) receiving more 
weight and other factors (such as, for example, frequency of use by the user) receiving less weight … The weight of each factor can be predetermined or can be provided by the requesting user”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving a weight to apply to each weighted factor in the set of weighted factors from the user as taught in Eisen with the delivery method of Henderson with the motivation to enable weighted ranking of the service providers (Eisen [0055]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Anand, Bounasser, Jha, Fadell, Kula, Bolton, and Goodall.
	The combination of Henderson, Anand, Bounasser, Jha, Fadell, and Kula teaches the limitations of claim 12 as discussed above.  Henderson does not explicitly teach, however Bolton teaches wherein the delivery data comprises missed deliveries and corresponding delivery addresses, delivery days of the week (see [0026] “delivery history considered in determining whether to provide an incentive may include … the typical days of the delivery … scheduled pickups … missed delivery events at the particular address”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the delivery data of Bolton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method that includes delivery data comprising missed deliveries, corresponding delivery addresses, and delivery days of the week.
	Henderson does not explicitly teach, however Goodall teaches wherein the delivery data comprises delivery time of the day (see [0043] “Labels on transport containers may provide various types of information, including, but not limited to, information regarding ownership of the container, contents of the container, origination address, intermediate destination (waypoint) address, delivery time”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the delivery data of Goodall since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method that includes delivery data comprising delivery time.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Anand, Bounasser, Jha, Fadell, Kula, and Wheeler (U.S. Patent No. 9,313,151).
	The combination of Henderson, Anand, Bounasser, Jha, Fadell, and Kula teaches the limitations of claim 12 as discussed above.  Henderson does not explicitly teach, however Wheeler teaches instructions to add trusted contacts of the user to the user delivery profile of the user (see [0037] “Where an automated reply message includes the name of an agent (e.g., a secretary or other 
authorized contact), the name of that contact may be added to the customer profile”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of adding the name of an authorized contact to the profile of the customer as taught in Nelson with the delivery method of Henderson with the motivation to enable the system to associate the authorized contact with the customer (Wheeler [0037]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Anand, Bounasser, Jha, Fadell, Kula, Wheeler, and Enright.
	The combination of Henderson, Anand, Bounasser, Jha, Fadell, Kula, and Wheeler teaches the limitations of claim 15 as discussed above.  Henderson does not explicitly teach, however Enright teaches wherein the trusted contacts are manually added by the user (see [0028] “UI 300 includes an entry field 302 to allow a user to enter one or more email addresses or contact names to be identified as “trusted contacts”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of wherein trusted contacts are manually added to the set of trusted contacts by the user as taught in Enright with the delivery method of Henderson with the motivation to enable the user to control delivery deliver to another entity if the user is not available/responsive (Enright [0020]).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of  Anand, Bounasser, Jha, Fadell, Kula, Wheeler, and Chakraborty.
	The combination of Henderson, Anand, Bounasser, Jha, Fadell, Kula, and Wheeler teaches the limitations of claim 15 as discussed above.  Henderson does not explicitly teach, however Chakraborty teaches instructions to identify the trusted contacts from social media accounts associated with the user (see [0005] “During the enrollment phase, a set of n trusted contacts are identified for the user. The user is typically acquainted with trusted contacts so that the set may be obtained from the user's social media profile”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Henderson the process of obtaining trusted contacts from the user’s social media profile as taught in Chakraborty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method where trusted contacts are obtained from the user's social media profile.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Anand, Bounasser, Jha, Fadell, Kula, and Curran.
	The combination of Henderson, Anand, Bounasser, Jha, Fadell, and Kula teaches the limitations of claim 12 as discussed above.  Henderson does not explicitly teach, however Curran teaches generate a shipping label for a package containing the order, the shipping label addressed to a name and an address associated with the trusted contact (see [0003] “label contains the name and address of an intermediate addressee”),
	the shipping label further comprising an indication that the package is intended for the user (see [0002] “The label includes a rear sheet containing at least the name and address of an ultimate addressee and a detachable front sheet overlying the portion of the rear sheet containing the name and address of the ultimate addressee”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of generating a shipping label including the name and address of the intermediate addressee (trusted contact) and the name of the ultimate addressee (user) as taught in Curran with the delivery method of Henderson with the motivation to enable the package to be routed to the ultimate addressee via the intermediate addressee (Curran [0003] – [0004]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Anand, Bounasser, Jha, Fadell, and Kula.
	Henderson teaches a computer program product for selecting a trusted contact for an E-commerce transaction, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a a process of a device to cause the device to (see [0099] “The above-described embodiments can be implemented in any of numerous ways. For example, embodiments of technology disclosed herein may be implemented using hardware, software, or a combination thereof. When implemented in software, the software code or instructions can be executed on any suitable processor or collection of processors, whether provided in a single computer or distributed among multiple computers. Furthermore, the instructions or software code can be stored in at least one non-transitory computer readable storage medium”):
	determine during a checkout process at least one trusted contact based on a set of weighted factors, wherein the set of weighted factors includes a first weighted factor indicating a probability that the least one trusted contact is able to receive the goods on the estimated delivery date and time of the goods corresponding to the E-commerce transaction, a second weighted factor indicating a delivery location associated with the at least one trusted contact, and a third weighted factor indicating a relationship of the least one trusted contact to the user (see [0050] - [0052] “FIG. 7 depicts that the user may tap the touch screen of the computer 12 for the icon of each of the designated consignees 108. More particularly, if the user selects the first designated consignee 140, a profile indicator popup box 146 may display a profile of the first designated consignee 140 in addition to their address and a rating provided by other purchasers. The profile box 146 of the first designated consignee 140 may include a name 148, their address 150, a profile picture 152, a rating 154 as submitted by other users, and general availability hours 156 upon which the consignee 106 may pick up their package 114 from the location of the first designated consignee 140,” [0064] “providing a selection menu during the virtual checkout process in the virtual checkout module 118 to the at least one customer 106, wherein the selection menu identified one or more designated consignees that have previously agreed, by way of a shipping agreement entered into by the consignor 102 associated with the virtual storefront and the designated consignee 108, to receive the purchased items on behalf of the at least one customer”);
	provide delivery recommendation options to the user during the checkout process based on the user delivery profile, wherein the delivery recommendation options include the at least one trusted contact of the user (see [0050] “FIG. 6A depicts the checkout module 118 when the customer or consignee has selected the ship safe neighbor option 134. The checkout module enables the customer to view their ship safe neighbors at 136 and displays a map 138. Within the map 138, GPS technology may be utilized and associated with computer 12 to identify the customer's location at 140.”  The customer’s location teaches the “user delivery profile”);
	receive a selection selecting a trusted contact from the at least one trusted contact of the user (see [0052] “FIG. 7 depicts that the user may tap the touch screen of the computer 12 for the icon of each of the designated consignees 108. More particularly, if the user selects the first designated consignee 140, a profile indicator popup box 146 may display a profile of the first designated consignee 140 in addition to their address and a rating provided by other purchasers”); 
	request consent from the trusted contact to accept delivery of the goods on behalf of the user; receive the consent from the trusted contact to accept delivery of the goods on behalf of
the user (see [0056] “the designated consignee 108 is required to accept the terms and conditions to establish a contractual agreement between the designated consignee and the third party application or website 164 or the consignor 102 or the carrier 104,” [0056] “providing a selection menu during the virtual checkout process in the virtual checkout module 118 to the at least one customer 106, wherein the selection menu identified one or more designated consignees that have previously agreed, by way of a shipping agreement entered into by the consignor 102 associated with the virtual storefront and the designated consignee 108, to receive the purchased items on behalf of the at least one customer … The Agreement entered into between the designated consignees and the consignor 102 may be effectuated by the third party application running the website 164 or the third party application. The third party application or website 164 will effectuate, through its terms and conditions, the mutual agreement between the consignor 102 and the designated consignee 108,” [0096] “The system sets up a virtual handshake between the customer and the designated consignee to ensure that both parties are in agreement that the customer's package will be delivered to the designated consignee by the delivery service”); and
	initiate delivery of the goods to the trusted contact on behalf of the user (see [0044] “when the consignee 106 is unable to receive the package 114, as shown generally by the X 116, the package 114 is routed and delivered to the designated consignee 108 responsive to instructions provided by the consignee 106”).
	Henderson does not explicitly teach, however Anand teaches obtain delivery data of previous orders purchased by a user from an E-commerce retailer (see [0009] “the previously provided image of the requester or an authorized recipient was previously captured by a robotic vehicle performing package delivery,” [0033] “an image of the requester or the recipient may have been captured by a robotic vehicle during a previous package delivery”); and
	update a user delivery profile of the user based on the delivery data of previous orders purchased by the user from the E-commerce retailer (see [0074] “the images of the requester and/or authorized recipients may be previously obtained by a robotic vehicle during a previous package delivery. For example, after a robotic vehicle performing the method 200 delivers the package to an authorized recipient, the robotic vehicle may store or otherwise retain one or more images of the authorized recipient for reference during subsequent package deliveries. In some embodiments, the images of the requester and/or authorized recipients maybe uploaded to the robotic vehicle's memory by a server as part of delivery mission planning information”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of obtaining and storing delivery data of previous orders by the user as taught in Anand with the delivery method of Henderson with the motivation to enable delivery of the package to an authorized recipient (Anand [0003]).
	Henderson does not explicitly teach, however Bounasser teaches determine an estimated delivery date and time of an order for goods during a checkout process of an E-commerce transaction (see [0050] “delivery system 230 may receive the first data when an order is placed for an item and/or a service (e.g., via an electronic commerce system,” [0055] “delivery system 230 may receive second data, such as calendar data for an individual, from server device 220, so as to permit delivery system 230 to identify an available date and/or time for delivery of the item,” [0061] “delivery system 230 may process the first data and/or the second data to identify a date and/or time for delivery of an item”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining an estimated delivery date and time of an order for goods as taught in Bounasser with the delivery method of Henderson with the motivation to enable determination of whether the buyer will be available to receive the delivery (Bounasser [0022]).
	Henderson does not explicitly teach, however Jha teaches request permission from the user to obtain real-time location information of the user; obtain real-time location information of the user in response to receiving the permission (see [0019] “the customer/application user gives permissions to share global positioning system (GPS) information, and thus, allows for collecting and tracking location
data”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of requesting permission from the user to obtain real-time location information of the user and obtaining real-time location information of the user in response to receiving the permission as taught in Jha with the delivery method of Henderson with the motivation to enable the system to “identify and recommend alternate ‘better’ delivery locations to an original user-entered location, thereby resulting in an improved user experience with faster order delivery” (Jha [0018]).
	Although Henderson teaches predictive models based on prior delivery data associated with the user and the real-time location information of the user (see [0094] “predictive algorithms that utilizes past performance or past inability to perform to model and map a more likely scenario of availability for the designated consignee”), Henderson does not explicitly teach, however Fadell teaches predict that the user is not available to receive the goods corresponding to the E-commerce transaction on the estimated delivery date (see [0113] “a business 228 may be a shipping company that may create an application that makes inferences regarding when people are at home. The application uses the inferences to schedule deliveries for times when people will most likely be at home. The application can also build delivery routes around these scheduled times. This reduces the number of instances where the shipping company has to make multiple attempts to deliver packages, and it reduces the number of times consumers have to pick up their packages from the shipping company,” [0149] “the smart-home environment can be further enhanced by predicting through inferences when the user intends to leave the home and raising away preparedness measures. To accomplish this, 
artificial intelligence algorithms are capable of making rules-based or learning-based inferences about when the user intends to leave the home based on sensed patterns of user control of smart-home devices, optionally in conjunction with sensed home conditions or other sensed user behaviors. By way of example, for one embodiment, one or more of the light switches is configured to process information acquired by home occupancy sensing devices in conjunction with information from light switch control behaviors of the user to predict when the user intends to leave the home”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the AI model to predict whether there is a greater than fifty percent chance that the user is not available to receive the goods corresponding to the E-commerce transaction on the estimated scheduled delivery date as taught in Fadell with the delivery method of Henderson with the motivation to enable the system “to schedule deliveries for times when people will most likely be at home” (Fadell [0113] ).
	Henderson does not explicitly teach, however Kula teaches wherein a first weight applied to the first weighted factor, a second weight applied to the -second weighted factor, and a third weight applied to the third weighted factor are automatically determined by the AI model (see [0036] “Social-networking system 160 may take the affinity coefficients between the user and various related second nodes and apply one or more weighting factors to the affinity coefficients, based on the type of interaction the user has made with the concepts corresponding to the second nodes. As an example and not by way of limitation, viewing a particular content object may be given a first weighting factor, liking a particular content object may be given a second weighting factor, and posting a particular content object may be given a third weighting factor. The exact weighting factors to be assigned to particular types of interactions may be determined by the machine-learning model, or by an administrator of social-networking system 160. In particular embodiments, the conversion score may represent a sum of the product of each affinity coefficient and its respective weighting factor. Thus, a conversion score CS may be expressed,” [0037] “the weighting factors may be determined by a machine learning model comprising a plurality of inputs, wherein the plurality of inputs comprise: a time of day that the event occurs, whether the first user has previously adopted a suggestion to post a user status update, an affinity score between the first node and a second node corresponding to the event, a frequency with which the first user posts user status updates, or any other suitable factor”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the weighted factors determined by the user in Henderson with the weighted factors determined by an AI model in Kula.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of at least three weighted factors determined by an AI model.
	Henderson does not explicitly teach, however Bounasser teaches provide delivery recommendation options to the user during the checkout process based on the estimated delivery date and time of the order (see [0072] “delivery system 230 may generate a recommendation related to the delivery. For example, delivery system 230 may generate a recommendation related to a date, time, and/or location of a delivery (e.g., based on calendar data, weather data, traffic data, data associated with prior deliveries, etc.). Additionally, or alternatively, and as another example, delivery system 230 
may generate a recommendation to modify a scheduled delivery (e.g., to a different time, location, date, etc.) based on the first data and/or second data. For example, delivery system 230 may identify a calendar conflict with a scheduled delivery, a change in weather at a scheduled location of a delivery, heavy traffic associated with a route to a scheduled location of a delivery, and/or the like, and may generate a recommendation to modify a delivery to avoid the calendar conflict, inclement weather, and/or the like”) (please see claim 1 for combination rationale).
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The previous 35 U.S.C. 112 rejections have been withdrawn; however, new 35 U.S.C. 112 rejections have been presented above that are necessitated by amendment.
Regarding the 35 U.S.C. 101 rejections, Applicant argues that the claims include additional elements that integrates the judicial exception into a practical application.  More specifically, Applicant argues that claims 1 and 12 include the additional elements of: (1) obtaining real-time location information of the user; (2) predicting that the user is not available to receive the goods; and (3) an AI model for determining the trusted contact (p. 11, para. 3 – p. 12, para. 1).
	A claim that recites additional elements that are indicative of integration into a practical application is eligible.  Therefore, any purported integration into a practical application has to be an additional element that is not part of the abstract idea.  In the present claims, there is no integration into a practical application that is in addition to (i.e., not a part of) the abstract idea.  For instance, the three process steps cited in the above paragraph are part of the abstract idea (i.e., the process steps are directed to a method of managing commercial interactions between people (e.g., a seller, a trusted contact, and buyer)).  If the purported integration into a practical application is part of the abstract idea, it is not an “additional element” under Prong 2 of Step 2A.  

Regarding the prior art rejections, Applicant asserts that:
Henderson does not disclose predicting that the user is not available to receive the goods corresponding to the E-commerce transaction on the estimated scheduled delivery date based on prior delivery data associated with the user and the real-time location information of the user; requesting consent from the trusted contact to accept delivery of the goods on behalf of the user; and receiving the consent from the trusted contact to accept delivery of the goods on behalf of the user as required in amended independent claims 1 and 12

(p. 14, para. 1 (emphasis in original)).  As discussed more fully above, such features are taught by the combination of Henderson ([0094], [0056], [0096]) and Fadell ([0113], [0149]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                               
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628